Citation Nr: 9932297	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome of the left knee.

2.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1995 to 
July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO that, among other things, denied claims of entitlement to 
service connection for patellofemoral syndrome of the left 
knee and the right knee.


FINDING OF FACT

The veteran's patellofemoral syndrome of the left knee and 
the right knee are reasonably attributed to his period of 
military service.


CONCLUSION OF LAW

Patellofemoral syndrome of the left knee and the right knee 
were incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that competent evidence pertaining to 
each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.  

Every appellant is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999).

The veteran's service medical records show that his 
March 1995 pre-enlistment examination report indicates that, 
other than a two-inch laceration scar on the left knee, the 
lower extremities were normal on clinical evaluation.  No 
specific knee abnormalities were noted.  In a March 1995 
report of medical history, it was noted that, when the 
veteran was 12 years old, he had had a swollen left knee, 
which had resolved.  The remaining service medical records 
show that, in January 1996, the veteran was seen for removal 
of four sutures from the right knee.  In February 1996, the 
veteran reported that he did not have any medical conditions 
that existed prior to service.  Later that same month, he was 
seen for complaints of an insidious onset of intermittent, 
sharp, aching right knee pain for the previous six weeks.  He 
noted that the onset of pain began when he had fallen on ice, 
striking the knee against a deck in December 1995.  
Examination of the right knee revealed no effusion, 
ecchymosis, or deformity.  There was tenderness to palpation 
along the lateral edge of the patella.  Flexion was 0 to 130 
degrees with restriction.  A healed 2-cm laceration on the 
lateral aspect of the knee was noted.  X-rays revealed no 
evidence of acute healing fracture.  There was negative 
patellar compression and negative apprehension.  Soft tissue 
trauma was diagnosed.  A February 11, 1997 orthopedic 
clinical record shows that Physical Evaluation Board (PEB) 
findings were dictated, and bilateral patellofemoral 
syndrome, which existed prior to service, was noted.  Another 
clinical record, that same day, shows that the diagnoses 
included bilateral patellofemoral syndrome.  The veteran was 
prescribed light duty.  A February 21, 1997 letter from the 
Commanding Officer of the Naval Hospital indicates that the 
veteran was being processed for a PEB, and that the initial 
diagnoses included patellofemoral syndrome.  It was noted 
that the veteran was directed to report for physical exams in 
March 1997.  A March 11, 1997 report of medical assessment 
indicates that the veteran was undergoing a PEB for 
patellofemoral syndrome.  An April 1997 separation 
examination report shows that clinical evaluation of the 
lower extremities was normal.  

Three months after discharge from service, at an October 1997 
VA examination, the veteran reported that, in February 1996, 
he began to experience pain in both knees during a training 
run.  He also reported that, prior to that incident, in 
December 1995, he had fallen on ice and sustained a 
laceration of his right knee, which had required some 
sutures.  He stated that he could not stand on concrete for 
very long, and could not do any postural activities such as 
standing.  He stated that he was unable to climb ladders, 
stoop, kneel, or crouch.  He noted that weather changes 
seemed to bother his knees and that flare-ups occurred if he 
tried to run or stress his knees.  He noted that he had pain 
on flare-ups which were irregularly episodic in nature.  Such 
pain was relieved with rest, Tylenol, and analgesics.  
Physical examination revealed that the veteran ambulated 
without evidence of a limp.  He got on and off the examining 
table with ease.  Examination of the knee joints revealed no 
evidence of effusion and no crepitus.  On motion of the knee, 
he could flex from 0 to 130 degrees and fully extend to 0 
degrees.  He had good stability.  McMurray's sign was 
negative bilaterally.  The diagnoses included "bilateral 
knees patellofemoral syndrome."  It was also noted that the 
examination was negative.  The examiner noted that the 
examination was carried out under circumstances where the 
veteran's symptoms were quiescent.  It was further noted that 
during flare-ups, the physical findings could be 
significantly altered.  

Based on a review of the evidence, the Board finds that the 
veteran's claims of service connection for patellofemoral 
syndrome of the left and right knee are well grounded.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  The Board is 
also satisfied that the evidence supports a grant of service 
connection.

The Board first takes into consideration that, under 
38 U.S.C.A. § 1111, the veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of the examination for entry into 
service.  This presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  38 C.F.R. 
§ 3.304(b).  In the veteran's case, although the PEB findings 
in service noted that patellofemoral syndrome had existed 
prior to service, there are no clinical findings to support 
that conclusion.  In fact, although the veteran's March 1995 
pre-enlistment examination report indicates that he had had a 
two-inch laceration scar of the left knee, his lower 
extremities were normal on clinical evaluation.  In his 
March 1995 report of medical history, it was noted that when 
the veteran was 12 years old he had had a swollen left knee, 
which had resolved.  Significantly, no specific knee 
abnormalities were noted.  In addition, in February 1996, the 
veteran reported that he did not have any medical conditions 
that existed prior to service.  Based on this evidence, the 
Board finds that the veteran is entitled to the presumption 
of soundness when he entered active duty because the PEB's 
notation alone does not constitute clear and unmistakable 
evidence to rebut that presumption.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (bare conclusion, even one written 
by a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness).

As noted above, the veteran was treated and examined for 
complaints of knee pain during service, and bilateral 
patellofemoral syndrome was diagnosed.  Post-service 
continuity of symptomatology is evidenced by the fact that 
the veteran was observed just three months after discharge 
from service with bilateral patellofemoral syndrome of the 
knees, which is the same debility he had in service.  
Considering that the veteran filed his claim one month after 
separation from service, and a diagnosis of bilateral 
patellofemoral syndrome was found in service and three months 
after discharge from service in October 1997, the Board finds 
that this is sufficient evidence to show evidence of current 
disability and a relationship of such disability to service.  
See Hampton v. Gober, 10 Vet. App. 481, 482 (1997) 
(considering that veteran filed claim about one month after 
separation, diagnosis contained in the separation examination 
provided evidence of both current disability and relationship 
between that disability and service).  The evidence of record 
establishes a continuity of symptomatology after service as 
required by 38 C.F.R. § 3.303(b)(1999), and, accordingly, the 
Board finds that the veteran's bilateral patellofemoral 
syndrome is reasonably attributed to his military service.  
Furthermore, there is no lay or medical evidence in the 
claims files to refute the veteran's account of what happened 
during service, or significantly, his own recitation of 
continued symptoms since service.

Therefore, by granting the veteran the benefit of the doubt 
in this matter, the Board finds that the evidence of record 
supports a grant of service connection for patellofemoral 
syndrome of each knee.  38 C.F.R. § 3.102 (1999).


ORDER

Service connection for patellofemoral syndrome of the left 
knee is granted.  

Service connection for patellofemoral syndrome of the right 
knee is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

